Citation Nr: 1642566	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include bronchitis.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1990 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2016, the Veteran testified during a Board hearing by videoconference at the RO.  At that time, he submitted additional evidence with a waiver of RO review and asked that the record be held open for 30 days following the hearing to provide additional time to submit evidence.  Later that month, the Veteran submitted additional evidence with a waiver of RO review.  

The underlying issue of entitlement to service connection for a respiratory disorder, to include bronchitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 rating decision denied a claim for service connection for a breathing disorder, to include bronchitis.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the January 2009  denial relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, to include bronchitis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied a claim for service connection for a respiratory disorder, to include bronchitis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a respiratory disorder, to include bronchitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a breathing condition, to include bronchitis, was originally denied in a January 2009 rating decision because while there was evidence of treatment for bronchitis in service, there was no evidence of a chronic disability in service or evidence of current disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the January 2009 denial includes July 2009 and December 2010 VA treatment notes showing a diagnosis of bronchitis, and a June 2016 letter from a private physician noting that the Veteran has bronchitis.

Presuming the credibility of the evidence, the record now indicates that the Veteran has bronchitis that may have had its onset in service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a respiratory disorder, to include bronchitis, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder, to include bronchitis, is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran asserts that he developed bronchitis in service and that it has persisted since that time.

The Veteran was afforded a VA examination in June 2012.  After examination, including pulmonary function tests, the examiner stated that there was no evidence of bronchitis.  As such, the examiner did not provide an opinion on the etiology of the claimed bronchitis.

However, July 2009 and December 2010 VA treatment notes show that the Veteran was diagnosed with bronchitis, and a June 2016 letter from a private physician notes that the Veteran has bronchitis.  The Board notes that the Veteran was unable to perform the DLCO (diffusion capacity of the lung for carbon monoxide) test at the VA examination due to coughing.  The Board observes that the DLCO test can indicate the presence of bronchitis.  Also, a March 2014 VA Gulf War registry examination report shows a diagnosis of COPD (chronic obstructive pulmonary disease).  Thus, the AOJ should afford the Veteran another examination to obtain an opinion on whether he has a respiratory disorder, to include bronchitis and COPD, that is related to his in-service treatment for bronchitis.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his respiratory disorder since the March 2014 statement of the case.  The AOJ should obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his respiratory disorder since the March 2014 statement of the case.  Obtain any adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder found.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder found had its onset during active service or is causally related to such service.  Even if bronchitis and COPD are not found on examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any previously existing bronchitis or COPD had its onset during active service or is causally related to such service.  The examiner should discuss the July 1990 service treatment record showing a diagnosis of bronchitis, July 2009 and December 2010 VA treatment notes showing a diagnosis of bronchitis, and the June 2016 letter from the private physician noting that the Veteran has bronchitis.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim, with consideration of all of the evidence added to the claims folder since the March 2014 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


